Citation Nr: 0633953	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  95-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic vascular headaches prior to 
January 31, 2000. 
 
3.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic vascular headaches beginning 
January 31, 2000. 
 
4.  Entitlement to an initial evaluation greater than 20 
percent for chronic lower back pain with annular bulge at L4-
L5, L5-S1 prior to August 9, 2000. 
 
5.  Entitlement to an initial evaluation greater than 40 
percent for chronic lower back pain with annular bulge at L4-
L5, L5-S1 beginning August 9, 2000. 
 
6.  Entitlement to an initial evaluation greater than 10 
percent for chronic right thumb sprain. 



 
7.  Entitlement to an initial evaluation greater than 10 
percent for bilateral pes planus. 
 
8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 through June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and May 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii, and Buffalo, New York, 
respectively.  The Buffalo RO is presently handling the 
veteran's claims.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran does not have, nor has ever had, auditory 
thresholds of 40 decibels or greater for either ear in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or 
auditory thresholds of 26 decibels or greater for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz, or speech recognition scores of less than 94 percent. 
 
2.  Prior to January 30, 2000, the veteran's post-traumatic 
vascular headaches were manifested by characteristic 
prostrating attacks occurring on an average of 2 times a 
week, sometimes lasting for a week at a time.   
 
3.  For the period of January 31, 2000, to the present, the 
veteran's service-connected post-traumatic vascular headaches 
are assigned a 50 percent rating, the maximum rating 
authorized under Diagnostic Code (DC) 8100.   
 
4.  The evidence of record prior to August 9, 2000, does not 
show severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
severe limitation of motion of the lumbar spine. 
 
5.  The evidence of record since August 9, 2000, does not 
show evidence of lengthy incapacitating episodes of 
intervertebral disc syndrome (IDS), or of ankylosis of the 
veteran's thorocolumbar spine, or pronounced IDS with 
persistent symptoms. 
 
6.  There is no evidence of unfavorable ankylosis of the 
veteran's right thumb at any time, nor evidence of loss of 
use or function of the thumb or hand as a whole due to the 
veteran's chronic right thumb sprain. 



 
7.  The evidence of record does not show marked deformity of 
the veteran's feet, accentuated pain on manipulation and use, 
swelling, or characteristic callosities, but does show 
functional impairment due to flare ups with pain on motion. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.   
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. §§ 3.303(a), 
3.385 (2005). 
 
2.  The criteria for a 50 percent evaluation for the 
veteran's post-traumatic vascular headaches from June 13, 
1993, to January 30, 2000, have been met. 38 U.S.C.A. §§ 1155 
(West 2005); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (DC) 
8100 (2005). 
 
3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 50 percent for post-traumatic 
vascular headaches for the period beginning January 31, 2000.  
38 U.S.C.A. §1155 (West 2005); 38 C.F.R. §4.124a, DC 8100 
(2005). 
 
4.  The criteria for a rating in excess of 20 percent for 
chronic lower back pain with annular bulge at L4-L5, L5-S1, 
prior to August 9, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.71a, DC 5295 
(2002). 
 
5.  The criteria for a rating in excess of 40 percent for 
chronic lower back pain with annular bulge at L4-L5, L5-S1, 
beginning August 9, 2000, have not been met.   
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.71a, DC 5295 
(2002), DC 5293 (2003), DC 5243 (2005). 
 
6.  The criteria for a rating in excess of 10 percent for 
chronic right thumb sprain are not met.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a,  
DC 5224 (2002&2005). 
 
7.  The criteria for a 30 percent rating for bilateral pes 
planus are met.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, DC 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Bilateral Hearing Loss
The veteran seeks entitlement to service connection for 
bilateral hearing loss.  The preponderance of the evidence is 
against the veteran's claim, because there is neither 
competent medical evidence establishing a current disability 
under VA regulations, nor evidence of an in-service 
incurrence of hearing loss.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  The veteran's service medical records 
and post-service VA examination show no evidence of hearing 
loss as it is defined under § 3.385.  

There are several audiometric reports in the veteran's 
service medical records, not all of which are dated.  An 
October 1978 medical report shows audiometer readings at 5 or 
0 for both ears, with nothing above 25.  It was not until 
December 1992 that an audiogram revealed that that one of the 
veteran's auditory threshold readings was above 25 Hertz.  In 
particular, the December 1992 pure tone results were all 25 
or under, except for the left ear, which at 4000 Hertz was 
30.  This does not establish the incurrence of a disability 
under VA standards, because none of the veteran's in-

service readings establish a hearing disability.  None of the 
audiograms in the service records report a speech recognition 
score.

The veteran's hearing was examined after service in April 
1994.  A VA audiogram showed no reading above 25.  In 
particular, the readings showed the following:


1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
Average
RIGHT
10
10
10
20
13
LEFT
10
15
15
25
16

The veteran's speech recognition scores at that time were 94 
percent in each ear.  The report accompanying this study 
indicates that the veteran's hearing was within normal 
limits.  Thus, immediately following service, the veteran did 
not exhibit a hearing disability as defined by VA standards.  
Since that examination, there is no evidence of further 
complaints of diminished hearing, nor is there evidence of 
treatment.  The record is entirely devoid of evidence showing 
bilateral hearing loss as defined under 38 C.F.R. § 3.385.

The Board notes that no current medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's hearing loss claim.  Because the evidence reveals 
that the veteran did not have a hearing disability during or 
immediately following service, and there is no evidence of 
treatment or diagnosis of current hearing loss, a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  As such, service connection for bilateral hearing 
loss is not warranted.

Increased Rating

Regarding his service-connected disabilities, the veteran has 
disagreed with the disability ratings assigned.  Because this 
appeal is from the initial ratings assigned, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for different 
segments of the time, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Post-Traumatic Vascular Headaches
The veteran's headaches are rated as 30 percent disabling 
from June 15, 1993, through January 30, 2000, and 50 percent 
disabling from January 31, 2000, through the present, under 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  

Under DC 8100, migraine headaches are rated as 30 percent 
disabling when there are prostrating attacks occurring on an 
average of once a month over the last several months, and 50 
percent disabling when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 50 percent rating is the maximum 
allowed under DC 8100.  

Prior to January 31, 2000 
To establish a 50 percent rating for the period prior to 
January 31, 2000, the evidence must show that the veteran's 
headaches were very frequently completely prostrating and 
that the prolonged attacks were productive of severe economic 
inadaptability.  At the September 1993 VA examination, the 
veteran described his headaches as "frequent" and often 
requiring medication for two days and sometimes lasting a 
week.  The examiner diagnosed post-traumatic vascular 
headaches with no elaboration as to the frequency or 
severity.

The veteran was afforded another VA examination in January 
23, 1999.  A CT scan of the head contained normal findings.  
The veteran described his headaches at that time as periodic 
with a slow onset and progressive intensity, sometimes 
including seeing spots and nausea.  He reported flare ups as 
occurring four to six times per month and lasting four to 
eight hours, although sometimes for two days.  These flare 
ups were not associated with pain, weakness, or fatigue, but 
the veteran reported that he was unable to function during 
the flare ups.  The next VA examination was not until August 
2000, which is within the period that the 50 percent rating 
is presently effective.  

Outpatient treatment records dated between these VA 
examinations reflect that the veteran complained of frequent 
headaches twice a week (see note of May 1997), that he was 
unable to work because of headaches and back pain (see note 
of August 2000), and that the medication he was given was not 
helping (see note of October 2000).  

This clinical documentation reflects that the veteran 
suffered from chronic headaches one to two times per week, 
causing him to be unable to function from four hours to two 
days at a time.  See January 23, 1999 VA examination report.  
Because the evidence suggests that the veteran had 
prostrating headaches with such frequency and severity, he is 
entitled to a 50 percent rating as of the date of that 
examination.  The veteran's complaints on this examination 
are more or less consistent with the complaints recorded 
during his examination in 1993.  The outpatient treatment 
notes reflect consistent reports regarding his headaches, 
although detail is limited.  After careful consideration of 
all procurable and assembled data, the Board finds that any 
doubt regarding the degree of disability of the veteran 
resulting from his headaches will be resolved in his favor.  
The Board concludes that a 50 percent evaluation is warranted 
for the veteran's post-traumatic vascular headaches for the 
period beginning June 13, 1993, through January 30, 2000.  

January 31, 2000, through the present
Because the veteran is currently rated as 50 percent disabled 
from January 31, 2000, through the present, he is receiving 
the maximum rate allowable under the law for this time 
period.  Thus, with regard to his claim for an increased 
rating for the period beginning January 31, 2000, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for a rating in excess of 50 percent for the time 
period since January 31, 2000, must be denied as a matter of 
law.

Chronic Lower Back Pain with Annular Bulge
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first change affected only the rating 
criteria for intervertebral disc syndrome. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  This amendment was effective 
September 23, 2002.  Id. The regulations regarding diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003.   
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450  
(June 10, 2004). The law requires that for any date prior to 
September 23, 2002, the Board cannot apply the first set of 
revised regulations and that for any date prior to September 
26, 2003, the Board cannot apply the second set of revised 
regulations.

The veteran is presently rated for the period prior to August 
9, 2000, as 20 percent disabled under DC 5295, and for the 
period beginning August 9, 2000, as 40 percent disabled under 
DC 5243.  Since the initial rating, he has felt he is 
entitled to an increase due to the severity of his back 
disability.

Under the former criteria, the evidence must show severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion to warrant a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).  An increase 
to 40 percent under38 C.F.R. § 4.71a, DC 5292 (2002), 
requires a showing of severe limitation of motion of the 
lumbar spine.  The word "severe" is not defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 
4.6 (2005).

The former criteria allows a 60 percent rating for 
intervertebral disc syndrome (IDS) if the medical evidence of 
record shows pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disk, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).  

Under the first set of amended criteria, effective September 
23, 2002, an increase to 40 percent disability requires a 
showing of incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks, during the past 
12 months.  For a 60 percent rating, the incapacitating 
episodes must have had a total duration of at least six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 
(2003).

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, DC 
5235-5243 (2005).  The General Rating Formula for Diseases 
and Injuries of the Spine applies, unless DC 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.

For an increase to 40 percent under the new regulation, the 
evidence must show forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the 
thorocolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  38 C.F.R. § 4.71a, DC 5243 (2005).  

Note 5 to DC 5243 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Prior to August 9, 2000
For the period prior to August 9, 2000, the veteran's 
service-connected chronic lower back pain with annular bulge 
at L4-L5, L5-S1 is evaluated as 20 percent disabling under DC 
5295, for lumbosacral strain.  Because this is an analysis of 
the period prior to August, 9, 2000, the only effective 
rating criteria are those effective prior to either of the 
changes discussed above.  Thus, in order to obtain a higher, 
40 percent, rating, the evidence must show severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, under DC 5295, or severe limitation of motion 
of the lumbar spine under DC 5292.  

At the veteran's March 1993 Medical Board examination, 
immediately prior to discharge, and at his September 1993 VA 
examination, his back condition was described as constant 
pain exacerbated by lifting or prolonged standing or sitting, 
with occasional incapacitating pain.  His range of motion at 
the time of his Medical Board was decreased anterior flexion 
to 90 degrees, extension to about 10 degrees and lateral 
bending to about 15 degrees.  There was no indication of 
muscle spasm or severe limitation of motion at that time.  

Handwritten treatment notes from August 1995 reflect no 
tenderness and range of motion "grossly" within normal 
limits, but "extension s/ ?."  It is unclear the meaning of 
this, but it may indicate decreased extension.  No specific 
range of motion measurements were recorded.  

The veteran was afforded a second VA examination in February 
1997.  His symptoms were essentially the same with an added 
symptom of pain radiating down his right lower extremity to 
the knee.  Physical examination showed a "moderate degree of 
spasm" at the paravertebral muscles of the lumbosacral 
spine.  Flexion at the waist to 50 degrees, extension 20 
degrees, lateral bending to 30 degrees on both sides, and 
rotation to 80 degrees on both sides.  This is improved from 
the March 1993 studies.  X-Ray showed a straightening of the 
spine, "which could be due to spasm."  In an addendum to 
the February 1997 report, following an MRI, the VA examiner 
diagnosed degenerative disc disease.  The examiner then 
stated that "the patient should not be significantly, 
functionally impaired by degenerative joint disease of the 
lower back."

A January 1999 VA examination report shows that the veteran 
is consistent in his description of low back pain.  The 
physical examination revealed range of motion as flexion 80 
degrees, extension 25 degrees, rotation 45 degrees to both 
sides.  All range of motion was not associated with pain.  
Right lateral flexion was performed to 20 degrees with pain 
starting at 15; left lateral flexion was to 20 degrees with 
pain at the end at 20 degrees.  The veteran had difficulty 
walking on his heels, but no difficulty walking on his toes.  
This was again an improvement in the range of motion study 
and no spasm was observed in this examination.

There are no additional treatment records or VA examination 
reports before the August 9, 2000, report that led to the 
increase to 40 percent.  Because the evidence of record prior 
to August 9, 2000, does not show severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, or severe limitation of motion of the lumbar 
spine, an increased rating is not warranted for the period 
prior to August 9, 2000.  As such, his claim for an increase 
for the period prior to August 9, 2000, is denied.

The medical evidence, including VA examination reports, does 
memorialize the veteran's complaints of constant back pain.  
See, for example, January 1999 VA examination report.  There 
was, however, no finding of an increase in disability or 
decrease in function of the low back during painful episodes.  
The January 1999 examiner specifically listed the veteran's 
range of motion measurements and indicated that the veteran 
did not experience pain at all ranges of motion.  There is no 
other evidence of pain, weakness, and fatigability upon 
repetitive use.  Thus, application of the regulations that 
provide for consideration generally of pain, fatigability, 
and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not 
warrant an increase in disability rating, nor is there shown 
to be such flare-ups that an increased rating is warranted 
because of additional disability during them.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Consequently, the veteran does 
not, under any of the available rating criteria, present a 
disability picture matching or more nearly approximating a 
rating greater than 40 percent for his low back disability at 
any time.



Beginning August 9, 2000
The veteran is presently rated under DC 5243, for 
intervertebral disc syndrome (IDS) for his back disability.  
For the period beginning August 9, 2000, he is rated as 40 
percent disabled.  A 60 percent rating, effective September 
23, 2002, is warranted if the veteran had incapacitating 
episodes of IDS, having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 
(2003).  Effective September 26, 2003, the veteran could gain 
a 50 percent disability rating upon showing unfavorable 
ankylosis of the thorocolumbar spine.  38 C.F.R. § 4.71a, DC 
5235-5243 (2005).  Because there is no evidence of either 
lengthy incapacitating episodes of IDS, or of ankylosis of 
the veteran's thorocolumbar spine, further analysis of the 
amended regulations is unnecessary.  The veteran's increased 
schedular rating, if warranted, will come under the old 
regulations.

To obtain a higher, 60 percent rating, under the old 
regulations, the evidence must show pronounced IDS with 
persistent symptoms compatible with sciatic neuoropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disk, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).  

At his August 2000 VA examination, the veteran described pain 
radiating down both buttocks and hips.  Physical examination 
revealed a tentative gait and was negative for kyphosis, 
lordosis, and scoliosis.  Range of motion of the lumbar spine 
was reported as "no flexion no extension" with a rotation 
of the thoracolumbar of 25 degrees bilaterally and bending 
bilaterally 20 degrees.  There was pain around the back and 
lower spine on right rotation, but not on bending.  Straight 
leg raising also caused pain.  The examiner diagnosed 
muscular lumbosacral spasm intermittent and degenerative disc 
disease at L4-5.  The MRI of the same month revealed 
degenerative changes and annular bulge, but no disc 
herniation, spinal canal stenosis, or neural foraminal 
narrowing.

The veteran was examined again in April 2002.  At that time, 
his complaints were essentially the same as before with 
increased pain on prolonged sitting and standing, worse some 
days than others.  He was able to forward flex 30 degrees 
with a flattened lumbar area, had a right lateral bend of 10 
degrees and left lateral bend of 0 degrees.  Extension was 0 
degrees and straight leg raising negative to 90 degrees in 
the sitting position.  Because he had no radicular 
complaints, a neurological examination of the lower 
extremities was not carried out at this time.  

The veteran was most recently examined in June 2005.  He 
described his back pain as increasing on coughing, sneezing, 
lifting, pushing, pulling, standing, kneeling, squatting, and 
stooping.  The veteran reported having flare ups 
approximately once a week, which last several hours.  He 
reported 15 totally incapacitating episodes within the year 
preceding the examination, although he indicated that he did 
not see a doctor during these episodes.  Physical examination 
revealed no gross deformities, but pain on palpation of the 
lower lumbar parvertebral musculature and the right 
sacroiliac area.  The veteran had flexion of 30 degrees of 
the normal 90, extension of 0 degrees of the normal 30, side 
bending of 15 degrees bilaterally of the normal 30, side 
rotation of 30 degrees bilaterally of the normal 45.  The 
veteran complained of pain at the extremes, but not during 
active motion.  There was no evidence of any motor deficit of 
the veteran's lower extremities.  There was no change in the 
range of motion or other evidence of pain, weakness, and 
fatigability upon repetitive use.

The evidence of record since August 2000 demonstrates the 
veteran's consistent back pain, limited range of motion, and 
periodic incapacitating episodes.  There is, however, no 
indication of pronounced IDS with persistent symptoms 
compatible with sciatic neuoropathy with characteristic pain 
and demonstrable muscle spasm.  Thus, an increase is not 
warranted under 38 C.F.R. § 4.71a, DC 5293 (2002), or, as 
discussed above, under any of the amended regulations.

All examiners noted the veteran's reports of consistent and 
intermittent pain, but there was no finding of an increase in 
disability or decrease in function of the low back at those 
times.  The June 2005 examiner specifically stated that there 
was no change in the range of motion or other evidence of 
pain, weakness, and fatigability upon repetitive use.  Thus, 
application of the regulations that provide for consideration 
generally of pain, fatigability, and related phenomena,  
38 C.F.R. §§ 4.40, 4.45, 4.59, do not warrant an increase in 
disability rating, nor is there shown to be such flare-ups 
that an increased rating is warranted because of additional 
disability during them.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). Consequently, the veteran does not, under any of the 
available rating criteria, present a disability picture 
matching or more nearly approximating a rating greater than 
40 percent for his low back disability at any time.

Right Thumb Sprain
The rating criteria governing rating the veteran's right 
thumb disability changed during the pendency of his claim, 
effective August 26, 2002.  Both rating criteria award a 10 
percent rating for favorable ankylosis, and 20 percent for 
unfavorable ankylosis.  The amended criteria adds a note 
requiring VA to consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Compare 38 
C.F.R. § 4.71a, DC 5224 (2002) with  
38 C.F.R. § 4.71a, DC 5224 (2005).  

In September 1993, the veteran reported pain to a VA examiner 
who diagnosed chronic sprain, but reported no limitation of 
motion.  In February 1997, physical examination revealed 
trouble reaching the tip of the thumb to the tip of the small 
finger.  Grip was reported as 5/5, but the veteran noted 
having trouble with zippers and buttons.  In a June 1997 
addendum to the February 1997 VA examination, the examiner 
noted that the veteran is independent in daily living, 
although he does have some functional difficulty with zippers 
and buttons.  In January 1999, the veteran reported worsening 
pain that was then constant and radiating to his elbow.  He 
complained of swelling, stiffness and occasional dropping of 
objects.  In August 2000, he reported pain, numbness and an 
inability to hold items.  The examiner diagnosed soft tissue 
sprain with intermittent discomfort, but noted no ankylosis.  
In April 2002, the VA examiner reported that the veteran had 
full range of motion in his right thumb.  The veteran 
reported pain from time to time to the April 2002 examiner.  
In June 2005, the veteran reported pain in his thumb when 
attempting to grip something.  Physical examination revealed 
tenderness on palpation with hand grip of 5/5 and strength of 
5/5.  The examiner reported limited flexion and extension 
with slight discomfort at the extremes.  No ankylosis was 
reported.

Comparison of the two sets of criteria show that under 
either, it is apparent the veteran does not have ankylosis, 
i.e., a fixture, of any joint of the right thumb.  This is 
corroborated by the specific ranges of motion of the joints 
of the thumb reported in the VA examinations, which varied 
from limited range of motion to full range of motion and a 
return to limited range of motion.  The Board will not infer 
that there was ankylosis of a joint that became flexible 
thereafter.  Consequently, a higher rating is not warranted 
for limitation of motion alone under either the old or the 
new rating criteria.

Nothing in the old or the new rating criteria excludes 
evaluation of disability of the thumb from application of the 
rules regarding pain, weakness, fatigue, and other factors 
limiting the function of a musculoskeletal part.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  The examiners' consistent 
rankings of the veteran's grip and strength as 5/5 and 
notation of his trouble with buttons and zippers without 
further elaboration are persuasive that the veteran's 
disability does not more nearly approximate the impairments 
commensurate with the next higher rating, 20 percent, than it 
does the disability commensurate with a 10 percent rating 
based on limitation of motion alone.  An increased rating is 
not warranted under either the old or new rating criteria, or 
under 38 C.F.R. §§ 4.40, 4.45, or 4.59.
 
Bilateral Pes Planus
The veteran is seeking an increased rating for his bilateral 
pes planus.  He is currently rated as 10 percent disabled 
under 38 C.F.R. § 4.71a, DC 5276.  Severe bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indicatation of swelling on use and characteristic 
callosities, warrants a 30 percent rating.

A January 1999 examination discussed the functional 
limitations the veteran experienced due to his bilateral pes 
planus.  At that time, the veteran reported having difficulty 
standing on his feet for extended periods, being unable to 
run, experiencing pain, fatigue and lack of endurance on 
repetitive use.  Flare-ups were reported to be associated 
with moderate exercise and prolonged walking, and relief came 
through Motrin and remaining off of his feet for one to two 
days.  At this time, the veteran's rating was increased from 
a noncompensable rating to a 10 percent rating.  

Since the January 1999 examination, VA has afforded the 
veteran several examinations that address his foot 
disability.  The most recent, was in June 2005.  The examiner 
stated that the veteran's bilateral pes planus was of 
moderate severity with longitudinal arches that were 
depressed significantly.  There were no abnormalities over 
the dorsum of the foot.  An April 2002 examiner remarked that 
the veteran's bilateral foot disability was worse on the left 
than on the right.  In August 2000, a VA examiner noted 
marked pes planus with moderate beginning medial rolling of 
the foot and opined that the veteran "should get support."  
The veteran consistently described limitations in walking, 
running and exercise, and remarked that he is pain free only 
upon sitting.

The veteran's foot disability does not meet the schedular 
criteria for a 30 percent rating, because there is no 
evidence of marked deformity, pain on manipulation and use 
accentuated, indicatation of swelling on use and 
characteristic callosities.  However, he is entitled to a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995), which provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  A higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Any such functional loss must 
be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.  
While the medical evidence of records more closely 
approximates the criteria for a 10 percent rating under DC 
5276, the functional limitations and pain shown in the VA 
examination reports, entitles the veteran to the next higher 
rating.  Thus, a 30 percent evaluation for the veteran's 
bilateral pes planus is warranted.



Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in February 2005 that informed 
him of the evidence necessary to establish entitlement to 
service connection and an increased rating.  The letter also 
notified the veteran of what evidence he was expected to 
provide and what VA would obtain on his behalf, and it asked 
him to provide VA with any pertinent evidence he may have 
regarding his claims.  Thus, the February 2005 letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2005 letter also notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates.  It was, therefore, in compliance with the 
requirements of Dingess v. Nicholson,  
19 Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d).  Here, the veteran's statements, 
his service medical records, VA treatment records, and 
several VA examination reports have been associated with the 
claims folder.  The veteran was afforded an RO hearing in 
March 2002 and the hearing transcript is of record.  In 
January 2005, the veteran withdrew any previous requests for 
a Board hearing.  

VA has done everything reasonably possible to assist the 
veteran.  Another remand or further development of these 
claims would serve no useful purpose.  VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is DENIED.

A 50 percent evaluation for the veteran's post-traumatic 
vascular headaches for the period from June 15, 1993, to 
January 30, 2000, is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.

A schedular evaluation in excess of 50 percent for post-
traumatic vascular headaches for the period beginning January 
31, 2000, is DENIED.

A schedular evaluation in excess of 20 percent for chronic 
lower back pain with annular bulge at L4-L5, L5-S1 prior to 
August 9, 2000, is DENIED.

A schedular evaluation in excess of 40 percent for chronic 
lower back pain with annular bulge at L4-L5, L5-S1 beginning 
August 9, 2000, is DENIED.

A schedular evaluation in excess of 10 percent for chronic 
right thumb sprain is DENIED.

A 30 percent evaluation for the veteran's bilateral pes 
planus, is GRANTED subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran is seeking total disability based upon individual 
unemployability (TDIU).  The veteran currently receives a 
combined disability rating of 90 percent (prior to the 
implementation of the decisions above).  Among his service 
connected disabilities, he receives a 50 percent rating for 
post-traumatic vascular headaches, and a 40 percent rating 
for chronic low back pain.  Because he has at least one 
disability rated as 40 percent disabling, and a combined 
rating greater than 70 percent, he is at least eligible to 
receive a TDIU. See 38 C.F.R. § 4.16(a).  The question 
remains, however, whether he is considered unemployable as a 
consequence of his service-connected disabilities.  Id.  A 
veteran is unemployable when terminated from employment on 
account of disability, when it is satisfactorily shown that 
he or she is unable to secure further employment.  38 C.F.R. 
§ 4.18 (2005).  

Several times throughout the course of this appeal the 
veteran stated that he has not worked since 1996.  The 
vocational rehabilitation records in the claims folder end in 
1999 and early 2000, more than six years ago.  Whether the 
veteran was unemployed or unemployable at that time is 
unclear from the medical record.  A review of the medical 
evidence, however, does not indicate whether the veteran's 
physical or psychological service-connected disabilities 
render him unemployable.  Recent VA examinations for his 
individual disabilities offer opinions as to whether a 
particular disability renders the veteran unemployable, but 
there is no opinion in the claims folder as to whether the 
veteran's service connected disabilities, as a whole, render 
him unemployable.  Such an opinion is needed before the Board 
can fairly decide the merits of this claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (the duty to assist 
provisions of the VCAA includes the duty to provide medical 
examinations or obtain opinions if it is determined necessary 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a social and 
industrial survey to assist VA in 
evaluating his current social and 
industrial impairment, and in assessing 
his potential for improved social 
functioning and employment. The evaluator 
should offer an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's service-connected disabilities, 
alone, preclude him from securing and 
maintaining substantially gainful 
employment.  The evaluator must review the 
claims file, including a copy of this 
remand, and confirm that he or she did so.  
Associate any report obtained with the 
claims file.

2.  Readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


